DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on August 17, 2020.  In virtue of this communication, claims 1-24 are currently presented in the instant application.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/273,661, filed on 02/12/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-12, 20 and 23-25 of U.S. Patent No. 10,757,779. 

1.    A circuit, comprising a plurality of LED driver devices, each LED driver device comprising: a finite state machine configured to generate LED drive PWM-modulated signal patterns; a first slave address pin; a second slave address pin; a first signal path activatable between the first slave address pin and the finite state machine; and a second signal path activatable between the finite state machine and the second slave address pin; and a controller configured to: provide at a clock signal propagation path from one LED driver device to another LED driver device of the plurality of LED driver devices; and activate the second signal path between the finite state machine and the second slave address pin in the one LED driver device and the first signal path between the first slave address pin and the finite state machine in the other LED device (see claim 1 of the above patent).
2.    The circuit of claim l, wherein the LED driver devices of the plurality of LED driver devices are coupled via a bus, the LED driver devices of the plurality of LED drive devices having bus pins coupled to the bus (see claim 2 of the above patent).
3.    The circuit of claim 1, wherein the controller further comprises a set of nodes, wherein each node in the set of nodes is coupled to the second slave address pin of the one LED driver device and to the first slave address pin of the another LED driver device (see claim 9 of the above patent).
4. The circuit of claim l, wherein each LED driver device of the plurality of LED driver devices further comprise an oscillator configured to generate a clock signal for the finite state machine (see claim 1 of the above patent).

5.    The circuit of claim 4, wherein the clock signal is coupled to the finite state machine in the one LED driver device and to the finite state machine in the another LED driver device via the clock signal propagation path, the activated second signal path, and the activated first signal path (see claim 3 of the above patent).
6.    The circuit of claim 4, wherein the finite state machine of the one LED driver device is configured to receive the clock signal generated by the oscillator in the one LED driver device (see claim 3 of the above patent).
7.    The circuit of claim 6, wherein the LED driver devices of the plurality of LED driver devices are coupled via a bus, the LED driver devices having bus pins coupled to the bus, wherein the controller is coupled to the bus and configured to transmit, over the bus to the bus pins in the LED driver devices, configuration data of the one LED driver device as a master device and the other LED driver devices of the plurality of LED driver devices as a plurality of slave devices (see claim 5 of the above patent).
8.    The circuit of claim 7, wherein the master device comprises the second signal path activated to couple, to the second slave address pin, the clock signal generated by the oscillator in the master device, and wherein the plurality of slave devices comprise the first signal path activated to couple, to the finite state machines therein, the clock signal generated by the oscillator in the master device obtained at the first slave address pin (see claim 6 of the above patent).
9.    The circuit of claim 8, wherein the first slave address pin of the master device is set to ground (see claim 7 of the above patent).

11.    The circuit of claim l, wherein the LED driver devices of the plurality of LED driver devices are coupled via a bus, the LED driver devices of the plurality of LED driver devices having bus pins coupled to the bus, wherein the controller is configured to provide a global bus address to the LED driver devices of the plurality of LED driver devices (see claim 10 of the above patent).
12.    The circuit of claim 11, wherein the global bus address is configured to be set to a first binary value or a second binary value to respectively provide coordinated activation or deactivation of the finite state machines in the LED driver devices of the plurality of LED driver devices (see claim 11 of the above patent).
13.    The circuit of claim 12, wherein the LED driver devices of the plurality of LED driver devices comprise respective pin address latching blocks configured to latch values for the first slave address pin and the second slave address pin to provide the latched values to the bus via the bus pins coupled to the bus (see claim 12 of the above patent).
14.    A method of operating a circuit having a plurality of substantially identical LED driver devices including a master driver and a plurality of slave drivers, each LED driver device comprising a finite state machine configured to generate LED drive PWM-modulated signal patterns, a first slave address pin and a second slave address pin, the method comprising; providing a clock signal at the master driver; applying the clock signal to the finite state machine of the master driver; routing the clock signal from the second slave address pin of the master 
15.    The method of claim 14, wherein providing a clock signal at the master driver comprises generating the clock signal an oscillator within the master driver (see claim 25 of the above patent).
16.    The method of claim 15, further comprising, for each slave driver, disabling an oscillator within that slave driver (see claim 23 of the above patent).
17.    The method of claim 14, wherein providing a clock signal at the master driver comprises generating the clock signal outside of the master driver and providing the clock signal to the master driver (see claims 24-25 of the above patent).
18.    The method of claim 14, further comprising communicating with each of the LED driver devices via an I2C bus (see claim 24 of the above patent).
19.    The method of claim 18, wherein the communicating comprises defining one of the LED driver devices as the master driver (see claim 25 of the above patent).
20.    The method of claim 14, wherein the LED driver devices are coupled via a bus, the method further comprising providing a global bus address to the LED driver devices via the bus (see claim 10 of the above patent).
21.    The method of claim 20, further comprising providing a coordinated activation or deactivation of the finite state machines in the LED driver devices by configuring the global bus 
Allowable Subject Matter
Claims 22-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record fails to disclose or fairly suggest the following limitations:
A LED driver device comprising … “an output coupled to the finite state machine; and a second multiplexer including a first input coupled to the oscillator, a second input coupled to the output of the first multiplexer, and an output coupled to the second slave address pin”, in combination with the remaining claimed limitations as claimed in independent claim 22 (claims 23-24 would be allowable as being dependent on claim 22).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Chen et al. – US 2013/0049637
Prior art Barrow et al. – US 2011/0084622
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010.  The examiner can normally be reached on Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        June 7, 2021